Per Curiam.

The facts respecting the “ heavy and laborious work activities ” found causative of decedent’s fatal coronary thrombosis had to be established by proof of decedent’s conversation with his wife before he left for work, as the board’s .brief concedes; but although some of the tasks he told her that he expected to perform constituted his usual work, on weekdays at least, there was some evidence that the heavier work was not required on Sundays or on the particular Sunday on which he was stricken while at work; and we find lacking the required corroboration of ithe hearsay “by circumstances or other proof ” (Workmen’s Compensation Law, § 118); and thus the predicate of the medical opinion evidence of causation fails. Decision reversed and case remitted, with costs to appellants against the Workmen’s Compensation Board. Gibson, P. J., Reynolds, Taylor, Aulisi and Hamm, JJ., concur.